DETAILED ACTION
This office action is in response to the RCE filed on 09/29/2021.
Claims 1 and 3-18 are pending in the application, with claims 4 and 17 having been withdrawn.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims recite the limitation “wherein the scalar unit has a direct connection to the data memory and the vector memory using a single memory port to fully access all of the data and vector memory spaces.” The specification does not enable such a scalar unit. Specifically, Figure 2 clearly shows a connection between the scalar unit and memories having multiple ports. A bus is shown split between multiple connections, one to the data memory and one each to each vector memory. A person having skill in the art will understand that each connection to a scalar unit or to a memory constitutes a port. The specification therefore shows a system in which multiple ports are necessary to access data, as is typically understood in the art. The claims therefore fail to meet the requirements of 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitation “wherein the scalar unit has a direct connection to the data memory and the vector memory using a single memory port to fully access all of the data and vector memory spaces.” It is unclear how the claims are using the terms “direct connection” and “single memory port”. The specification refers to memory port 220, but Figure 2 shows item 220 as a bus. It is unclear how a bus that connects to multiple memories can constitute a single port. Applicant appears to be using these terms in a manner that is inconsistent with their normal use in the art, but the specification offers no clear guidance as to how they are being used. Furthermore, applicant’s arguments submitted 8/30/2021 refer to item 220 as the direct connection and not the memory port, further obfuscating the intended scope of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183